Citation Nr: 1518771	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-39 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to a rating in excess of 10 percent for apophysitis of the left patellar tendon with chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for degenerative disc and joint disease of the lumbar spine and denied entitlement to ratings in excess of 10 percent for chondromalacia of the right knee and apophysitis of the left patellar tendon with chondromalacia of the left knee.

In his September 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was notified that his Board hearing had been scheduled for a date in December 2013 by way of an October 2013 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that he has a current low back disability which is related to his service-connected knee disabilities.  In the alternative, his service treatment records include evidence of treatment for back problems in service.

A VA examination was conducted in December 2008 and the Veteran was diagnosed as having degenerative disc and joint disease of the lumbar spine.  The physician who conducted the examination opined that this disability was not caused by or a result of the Veteran's bilateral chondromalacia of the knees.  The examiner reasoned that a review of medical/orthopedic literature did not show that chondromalacia of the knees leads to lumbar disc and joint disease.

In August 2010, the examiner who conducted the December 2008 VA examination re-reviewed the Veteran's claims file and opined that his current low back disability was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service.  The examiner explained that the Veteran's back pain during service had resolved.  His separation examination was silent of any complaint of recurrent back pain, flexion of the lumbar spine was to 90 degrees and X-rays of the spine were normal during a 1984 VA examination, and X-rays of the lumbar spine in 1988 were normal.  His VA treatment records indicated that he experienced a herniated lumbar disc in 1992.  This appeared 10 years after his release from active duty.  Overall, the Veteran did not have any chronic back pain in service or within 2 years after his separation from service.

The December 2008 opinion is insufficient because it only addresses whether the Veteran's current low back disability was caused by his service-connected knee disabilities.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2014).

The August 2010 opinion is also insufficient because it is essentially based on a lack of objective clinical evidence of post-service back problems until approximately 10 years following the Veteran's separation from service.  However, the examiner did not acknowledge or discuss the April 1984 X-ray evidence of possible scoliosis of the lumbosacral spine or the Veteran's report during the December 2008 VA examination that he had been experiencing back pain ever since 1988.

Hence, a remand is necessary to obtain new opinions as to the etiology of the Veteran's current low back disability.

As for the claim for increased ratings for the service-connected knee disabilities, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2014).

The Veteran was afforded a VA examination in December 2008 to determine the severity of his service-connected knee disabilities.  The ranges of knee motion were reported and it was noted that there was objective evidence of pain with active motion of both knees and that there was objective evidence of pain following repetitive motion.  The Veteran also reported severe flare ups of knee symptoms which resulted in loss of mobility.  However, the examiner did not report the ranges of knee motion following repetitive use, did not identify at what points in the ranges of motion pain began, and did not specify at what point (if any) pain, weakened movement, excess fatigability, incoordination, or flare ups caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment contained in the Tampa Vista electronic records system and dated from September 2009 through the present, contained in the Orlando Vista electronic records system and dated from June 2010 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current low back disability. All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current low back disability identified (i.e., any low back disability diagnosed since September 2008), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current low back disability had its clinical onset in service, had it onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was caused by the Veteran's service-connected right and/or left knee disabilities?

(c)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was aggravated by the Veteran's service-connected right and/or left knee disabilities?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating these opinions, the examiner shall specifically acknowledge and comment on all low back disabilities diagnosed since September 2008, all instances of treatment for back problems in the Veteran's service treatment records (including the May 1981 and January and February 1983 treatments for lumbosacral spasms and a muscle strain), the X-ray evidence of possible scoliosis of the lumbosacral spine in April 1984, and the Veteran's report of back pain since approximately 1988.

The examiner must provide reasons for each opinion given.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right and left knee disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right and left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




